DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 1 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Application No. 16/118,146, now US Patent No. 10/958,921has been withdrawn. Applicant overcame the double patenting rejection by submitting a Terminal Disclaimer on 30 June 2021. The removal of the rejection is thereby granted.
The rejection of claim 1 as objected to because of informalities has been withdrawn. Applicant amended the claim. The removal of the objection is thereby granted.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art DENOUAL et al., (US 2018/0249192) which teaches encapsulating scalable tiled media data and providing a media data bit-stream from encapsulated scalable tiled media in a client device. After obtaining at least one subsample from amongst the subsamples of one of the samples, one track comprising the subsample is created; and WIEGAND et al., (US 2018/0098091) which teaches a video decoding method using an extraction stage with a data signal extractor, a rescaling/inverse transformation block, and a rescaling/inverse transformation block. These from the data stream a count of the predetermined subregions within the set of at least one predetermined subregions of the picture, size parameters defining a size of the target picture area, for each predetermined subregion of the set of at least one predetermined subregions of the picture, an indication of a displacement of the respective predetermined subregion of the picture within an target picture area, and a scaling of the respective subregion within the target picture area that results in a magnification or demagnification relative to the respective subregion, displacing and scaling each of the predetermined subregions of the set of at least one predetermined subregions of the picture within the target picture according to the indication, read for the respective predetermined subregion, wherein the method further comprises reading from the data stream default filling information which indicates how to fill a portion of the target picture area where none of the set of at least one predetermined subregions of the picture lies is displaced to according to the displacing information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485